   Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 1 of 10 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


DEBBIE MARSHALL,

        Plaintiff,

        vs.
                                                Case No.:
McDONALD’S CORPORATION
AND HMCC, INC.,

        Defendants.


                                      COMPLAINT
                                   Demand For Jury Trial

        COMES NOW, the Plaintiff, Debbie Marshall, by and through her undersigned

counsel, brings this lawsuit seeking declaratory relief, injunctive relief, monetary, and punitive

damages against Defendants, McDonald’s Corporation (“McDonald’s”) and HMCC, Inc.

(“HMCC”) (collectively, “The Defendants”) for violations of the Florida Civil Rights Act of

1992, and Title III of the Americans with Disabilities Act. Defendants denied the Plaintiff full

and equal enjoyment of Defendants’ services, facilities, and privileges. Defendants also

failed to make reasonable modifications in policies, practices, or procedures, and failed to

take such steps as are necessary to ensure the Plaintiff was not excluded, denied services, or

otherwise treated differently during her visit to McDonald’s.

                               JURISDICTION AND VENUE

        1.     This Court has jurisdiction over the actions pursuant to 28 U.S.C. §§ 1331,

1343.
    Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 2 of 10 PageID 2




       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1)-

(b)(2) because a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred within this district.

                                           PARTIES

                                         PLAINTIFF

       3.      Plaintiff, DEBBIE MARSHALL (“Ms. Marshall”), is and was, at all times

material hereto, a resident of Duval County, Florida.

       4.      Ms. Marshall has broken her back twice, and as a result, walks with a limp

and has problems with balance. Due to Ms. Marshall’s substantial limitations in walking,

standing, lifting, and bending, she is disabled and requires the use of service animal.

                                        DEFENDANTS

       5.       Defendant, McDONALD’S CORPORATION (“McDonald’s”), is a

restaurant as defined by Title III of the ADA, 42 U.S.C. § 12181(7)(B), 28 C.F.R. §

36.104. McDonald’s Corporation is located in Oak Brook, Illinois.

       6.      HMCC, INC. (“HMCC”) is a Florida Corporation, and the owner and

operator of the McDonald’s located at 253 E. State Street, Jacksonville, Florida. This

restaurant is a place of public accommodation as defined by Title III of the ADA, 42

U.S.C. § 12181(7)(B), 28 C.F.R. § 36.104.

       7.      Defendants are places of public accommodation, and covered under the

Florida Civil Rights Act. Fla. Stat. § 760.02 (11)1, Fla. Stat. § 509.092.


1
 Disability discrimination claims under the Florida Civil Rights Act are analyzed using the
same framework as Americans with Disabilities Act claims. Samson v. Federal Exp. Corp.,
746 F.3d 1196 (11th Cir. 2014).


                                                                                              2
   Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 3 of 10 PageID 3




                                  FACTUAL ALLEGATIONS

        8.      Ms. Marshall has broken her back twice, and as a result, she walks with a

limp, and has problems with her balance. Ms. Marshall has substantial limitations in walking,

standing, lifting, and bending, and requires the use of service animal.

        9.      Ms. Marshall’s service dog is named Amanda, who is now a seven (7) year

old Labrador Retriever. Ms. Marshall has used Amanda for approximately four (4) years.

Amanda was trained by a service dog training program, and by Ms. Marshall to provide the

service of helping her walk, assisting her to get up from a seated position, and maintaining

her balance.

        10.     Ms. Marshall is Caucasian.

        11.     On or about August 21, 2018, after a doctor’s appointment, Ms. Marshall took

the city bus to the McDonald’s located at 253 E. State Street, Jacksonville, Florida 32202.

The plan was for Ms. Marshall’s daughter to pick her up at the McDonald’s and be driven

home.

        12.     After getting off the bus at McDonald’s, Ms. Marshall and Amanda went into

McDonalds. Although not required by law, Amanda was wearing a service dog vest, and

Ms. Marshall had in her possession proof of Amanda’s service dog training. Ms. Marshall

entered the store and purchased a drink.

        13.     Ms. Marshall then went outside to wait for her daughter lawfully on

McDonald’s premises. Due to Ms. Marshall’s severe back problems, she squatted down

against the wall of the restaurant to relieve the pressure from her back. Amanda, her service

dog, lay quietly at her side.



                                                                                           3
   Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 4 of 10 PageID 4




       14.     An African-American male employee, who was outside in the parking lot, told

Ms. Marshall to get lost, and get out of there with her dog. Ms. Marshall informed the

employee that she was a paying customer waiting for her daughter to pick her up, and that

her dog was a service dog. The employee told her if she doesn’t leave she will go to jail. Ms.

Marshall told the employee again she was a customer.

       15.     As Ms. Marshall waited, her daughter called. Ms. Marshall told her daughter

what the employee said to her, and that she was going inside to speak to the manager.

Concerned for her mother’s safety, Ms. Marshall’s daughter told her mother to keep her on

the telephone line when Ms. Marshall went inside.

       16.     Inside the McDonald’s, Ms. Marshall asked to speak with the manager,

keeping her daughter on the telephone to listen. The manager was an African-American

female. Ms. Marshall informed the manager about the discriminatory remarks made by the

employee in the parking lot. Ms. Marshall further explained the dog was a service animal,

and she was a customer at the restaurant. Other employees gathered around Ms. Marshall and

the manager.

       17.     The manager began swearing at Ms. Marshall, telling her “I don’t give a fuck

what kind of dog it is” and threatened to call the police. During the exchange, Ms. Marshall

was called a “damn cracker.” The male employee, from the parking lot, was now inside the

store and was screaming out to tell Ms. Marshall to “get the fuck off the property,” and to

“put a muzzle on the dog.” Ms. Marshall kept telling the manager the dog was a service dog,

but the discriminatory remarks continued when a McDonald’s employee said something to

the effect of damn, you crackers.



                                                                                            4
   Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 5 of 10 PageID 5




         18. Based on her race and disability, Ms. Marshall was denied access to the services

of the restaurant, and elevating her concerns to the manager on site to seek redress. Instead of

addressing and preventing further discriminatory exclusion, the manager exacerbated the

discriminatory behavior.

         19.    Ms. Marshall was humiliated and degraded by the treatment of the

Defendants.

         20.    Not wanting a confrontation, Ms. Marshall went outside to see her daughter

pulling up to the restaurant. Upon arrival, her daughter went into the store to talk to the same

manager about her mother’s treatment. The manager told the daughter, “I don’t have time for

this shit.”    Ms. Marshall called the non-emergency phone number for the Jacksonville

Sherriff’s Office (JSO) to report the incident and seek help.

         21.     When the JSO deputy arrived, Ms. Marshall and her daughter explained what

occurred. The deputy advised Ms. Marshall and her daughter he would speak to the manager,

and that they could leave.

         22.    Ms. Marshall’s daughter also called the telephone number of the corporate

office provided on the door of the restaurant for help.

         23.    This discriminatory event caused emotional harm and degradation to Ms.

Marshall who was a paying patron at McDonald’s and lawfully there with her service dog.

Ms. Marshall was treated in a discriminatory fashion based on her disability, her race, and

color.

         24.    Ms. Marshall would like to return to the McDonald’s, have her disability

accommodated, and be treated equitably based on her race, and color.



                                                                                              5
   Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 6 of 10 PageID 6




                                           COUNT I

                VIOLATIONS OF THE FLORIDA CIVIL RIGHTS ACT

       25.     Plaintiff repeats and re-alleges allegations ¶¶ 1-24 in support of her claims.

       26.     Plaintiff has timely complied with all legally required administrative

prerequisites before filing this action. Plaintiff received two (2) Notices from the Florida

Commission on Human Relations (FCHR), one for the Plaintiff against each Defendant,

dated June 19, 2019, confirming satisfaction of the exhaustion requirement. According to the

FCHR the Defendants have received the same Notices.

       27.     A restaurant is a place of public accommodation according to Florida Statute §

760.02 (11)(b). Defendants are places of public accommodation.

       28.     All persons are entitled to the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations of any place of public accommodation

without discrimination or segregation on the ground of race, color, national origin, sex,

pregnancy, handicap, familial status, or religion. Fla. Stat. § 760.08.

       29.     Defendants violated the Florida Civil Rights Act by discriminating against the

Plaintiff with reckless disregard for her rights when they, knowingly and brazenly, denied

Ms. Marshall the ability to use Defendants’ services which included: lawfully waiting on the

premises, elevating her complaint to management based on her disability, race, and color,

and being free from discriminatory treatment.

       30.     As a result of Defendants’ actions described above, Plaintiff suffered

irreparable loss and injury including, but not limited to, humiliation, embarrassment,




                                                                                                6
   Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 7 of 10 PageID 7




emotional distress, and a deprivation of her rights to non-discrimination on the basis of the

Plaintiff’s disability, race, and color.

        WHEREFORE, Plaintiff respectfully requests the relief listed below:

                                           COUNT II

                     VIOLATIONS OF FLORIDA STATUTE § 509.092

        31.     Plaintiff repeats and re-alleges allegations ¶¶ 1-24 in support of her claims.

        32. Plaintiff has timely complied with all legally required administrative

prerequisites before filing this action. Plaintiff received two (2) Notices from the Florida

Commission on Human Relations (FCHR), one for the Plaintiff against each Defendant,

dated June 19, 2019, confirming satisfaction of the exhaustion requirement. According to the

FCHR the Defendants have received the same Notices.

        33.     Defendants are public food service establishments as defined by Florida

Statute § 509.092.

        34.     A public food service establishment has the right to refuse service to any

person who is objectionable or undesirable to the operator, but such refusal may not be based

upon race, creed, color, sex, pregnancy, physical disability, or national origin. Fla. Stat. §

509.092.

        35.     Defendants violated Florida Statute § 509.092 by discriminating against the

Plaintiff with reckless disregard for her rights when they, knowingly and brazenly, denied

Ms. Marshall the ability to continue to use Defendants’ services which included: lawfully

waiting on the premises, elevating her complaint to management based on her disability,

race, and color, and being free from discrimination.



                                                                                                 7
   Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 8 of 10 PageID 8




          36.    As a result of Defendants’ actions described above, Plaintiff suffered

irreparable loss and injury including, but not limited to, humiliation, embarrassment,

emotional distress, and a deprivation of her rights to non-discrimination on the basis of the

Plaintiff’s disability, race, and color.

          WHEREFORE, Plaintiff respectfully requests the relief listed below:

                                           COUNT III

                TITLE III OF THE AMERICAN WITH DISABILITIES ACT

          37.    Plaintiff incorporates and re-alleges paragraphs ¶¶ 1-24 as it fully set forth

herein.

          38.    Defendants are entities covered by Title III of the ADA, 42 U.S.C. § 12101, et

seq.

          39.    Defendants, McDonald’s and HMCC, are private entities that own, lease,

operate, and/or manage a place of public accommodation, as defined by Title III of the ADA

42 U.S.C. § 12181(6) (7), 28 C.F.R. § 36.104.

          40.    Title III of the Americans with Disabilities Act states that no person shall be

discriminated against on the basis of disability in the full and equal enjoyment of goods,

services, facilities, privileges, advantages, or accommodations by any person who owns or

operates a place of public accommodation. 42 U.S.C. § 12182.

          41.    Defendants denied Plaintiff the opportunity to benefit from its services,

facilities, privileges, advantages, and accommodations that were equal to that afforded to

other individuals who are not disabled in violation of the prohibition against discrimination

based on disability contained in Title III of the ADA, 42 U.S.C. § 12182, et seq.



                                                                                              8
   Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 9 of 10 PageID 9




        42.      Defendants intentionally failed to make reasonable modifications in its

policies, practices, and/or procedures as necessary to afford Plaintiff with its goods, services,

facilities, privileges, advantages, and/or accommodations in violation of the prohibition

against discrimination based on disability contained in Title III of the ADA, 42 U.S.C. §

12182, et seq.

        43.      As a result of Defendants’ actions described above, Plaintiff suffered

irreparable loss and injury including, but not limited to, humiliation, embarrassment,

emotional distress, and a deprivation of her rights to non-discrimination on the basis of her

disabilities.    In engaging in this unlawful conduct described above, Defendants acted

maliciously to damage the rights and dignity of Plaintiff.

                                    RELIEF REQUESTED

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.       That the Court assume jurisdiction;

        B.       Issue a declaratory judgment that Defendants’ policies, procedures, and

practices have subjected Plaintiff to discrimination in violation of the Florida Civil Rights

Act, Florida Statute § 509.092, and Title III of the Americans with Disabilities Act;

        C.       Enjoin Defendants from any policy, procedure, or practice that will deny

individuals, such as Plaintiff, equal access to and an equal opportunity to participate in and

benefit from Defendants’ services, based on disability, race, or color;

        D.       Order Defendants to train its employees at the facility in question about

Plaintiff’s rights, and the rights of individuals who use service animals;

        E.       Train all employees at the facility in question about Racial Discrimination;



                                                                                                9
 Case 3:19-cv-00832 Document 1 Filed 07/15/19 Page 10 of 10 PageID 10




       F.        Award compensatory damages for violation on the Florida Civil Rights Act

and Florida Statute § 509.092;

       G.        Award punitive damages for violation of the Florida Civil Rights Act and

Florida Statute § 509.092;

       H.        Award reasonable attorney’s fees, expenses, and costs of suit; and

       I.        Grant such other relief as the Court may deem equitable and just under the

circumstances.

                                       JURY DEMAND

       Plaintiff demands trial by jury on all issues which can be heard by a jury.

DATE: July 15, 2019.


                                                      Respectfully submitted,

                                                      MORGAN AND MORGAN

                                                      /s/ Sharon Caserta
                                                      Sharon Caserta, Esq.
                                                      Florida Bar No.: 0023117
                                                      Morgan & Morgan
                                                      Deaf /Disability Rights
                                                      76 South Laura Street, Suite 1100
                                                      Jacksonville, FL 32202
                                                      (904) 361-0078 (Voice)
                                                      (904) 245-1121 (Videophone)
                                                      (904) 361-4305 (Facsimile)
                                                      scaserta@forthepeople.com
                                                      Trial Counsel for Plaintiff




                                                                                          10
